                 Case 1:15-cv-00018-LJV-MJR Document 130 Filed 02/06/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Western District
                                                  __________         of of
                                                              District  New  York
                                                                           __________


                    Christopher McCrobie                           )
                             Plaintiff                             )
                                v.                                 )      Case No.   15-cv-00018 (LJV)(MJR)
          Palisades Acquisition XVI, LLC, et al.                   )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff Christopher McCrobie                                                                                      .


Date:          02/06/2020                                                               /s/ Joshua Tarrant-Windt
                                                                                            Attorney’s signature


                                                                                          Joshua Tarrant-Windt
                                                                                        Printed name and bar number
                                                                                        Bromberg Law Office, P.C.
                                                                                         26 Broadway, 27th Floor
                                                                                          New York, NY 10004

                                                                                                  Address

                                                                                     joshua@bromberglawoffice.com
                                                                                              E-mail address

                                                                                             (212) 248-7906
                                                                                             Telephone number

                                                                                             (212) 248-7908
                                                                                               FAX number


            Print                        Save As...                                                                   Reset
